Case 7:18-cv-02923-KMK Document 25 Filed 12/19/18 Page 1 of 1

THE LAW OFFICES OF

M.L. ZAGER, P.C.

 

461 Broadway - P.O. Box 948 JACOB R. BILLIG

Monticello, New York 12701 ROBERT B. HUNTER

(845) 794-3660; (845) 794-3919 (fax) , JOSEPH LOUGHLIN
MICHAEL D. BAER, (NY, NJ)

December 14, 2018

Clerk,

Hon. Kenneth M. Karas

U.S. District Court

Southern District of New York

300 Quarropas Street

White Plains, NY 10601-4150
Re: J & J Sports v Dawn M. Hershko, et al
Our File # 2217161
Index # 7:18-cv-02923-KMK.

Dear Sir/Madam:

Our firm is counsel to the plaintiff regarding the above captioned action.

The undersigned is in receipt of this Court's Order directing that a conference be held on January 10, 2019
at 2:00pm.

Please be advised that Plaintiff will be unable to appear before the Court in that 1am currently scheduled to
conduct a foreclosure sale in the matter of Cheswold v Michael Gobeo at the Orange County Supreme Court
on the same date in time. Plaintiff respectfully requests an adjournment of this conference to a later date.

 

Respectfully submitted.
Very truly yours,
RH/jm
cc: Brickhouse Food LLC Dawn M Hershko Itzhak Hershko
20 S. Broadway 20 S. Broadway 20 S. Broadway

Nyack, NY 10960 Nyack, NY 10960 Nyack, NY 10960
